Citation Nr: 0819740	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-40 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1954 to December 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2008.  At the hearing, the veteran raised a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability.  That 
claim is referred to the RO for any appropriate action.  

The case has been advanced on the docket based on the 
veteran's age.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on an 
account of unverified stressors.

4.  There is no credible supporting evidence that the veteran 
was exposed to such stressors, and the Board finds that the 
stressor accounts provided by the veteran have less probative 
value than the contemporaneous records such as deck logs 
which show that such events did not occur.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in February 
2004 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter adequately informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The veteran was also provided another letter in March 2006 
which reiterated much of the same information.  A separate 
letter also dated in March 2006 provided notice regarding 
assignment of disability ratings and effective dates.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
available service medical records and post service treatment 
records have been obtained.  He has had a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For reasons 
explained more fully below, the Board has found that a 
stressor has not been verified.  Therefore, an examination 
for the purpose of assessing whether the veteran has PTSD as 
a result of in-service stressors is not warranted.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304, 
has been revised since the claim was filed, but the 
revisions to not affect the outcome of this case.  The 
regulation currently provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during 
service.  He has presented written statements and gave 
testimony during the hearing held in May 2008 that he was 
involved in two particularly stressful experiences in 
service.  He has reported having been aboard a helicopter in 
May 1957 when it fell into the sea and then sank.  He also 
reported an incident which allegedly occurred between August 
1957 and October 1957 in which his helicopter had failing 
hydraulics, forcing members of the crew to jump into the sea 
in order to allow the helicopter to make it to the flight 
deck.  The veteran reported that the first incident took 
place while he was assigned to the USS LEYTE, and the second 
took place while he was assigned to the USS ESSEX.   

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

The veteran's service records are completely negative for a 
diagnosis of a psychiatric disorder.  The report of a medical 
examination conducted in December 1957 for the purpose of his 
separation from service reflects that psychiatric evaluation 
was normal.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  No 
medical opinion has been presented linking any disorder 
(other than PTSD) to service.  Moreover, any such opinion, if 
presented, would implicitly rely on the occurrence of a 
stressor in service.  For reasons explained below in this 
decision, the Board finds that the account of such a stressor 
are unsupported and are not credible.  Therefore, medical 
opinions based on the inaccurate account of a stressor are 
have no probative value.  See Kightly v. Brown, 6 Vet.App. 
200 (1994).  

Therefore, based on the foregoing evidence, the Board finds 
that a chronic psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
psychoses), and there was no continuity of symptoms since 
service.

Regarding the claim for post-traumatic stress disorder, the 
Board notes that the veteran's recent medical treatment 
records reflect that the diagnosed disorders include PTSD, as 
well as other psychiatric diagnoses such as depressive 
disorder.  Another VA examination is not required here as the 
question is not whether the veteran has the diagnosis but 
whether there is competent and credible evidence to verify 
the veteran's claimed stressors.  

Significantly, however, the claimed incidents in service have 
never been verified.  The veteran's service medical records 
and service personnel records do not contain any 
corroboration of the claimed stressors.  His DD 214 reflects 
that his military occupational specialty was electrician.  
His awards included the National Defense Service Medal and 
the Good Conduct Medal.  He did not have any awards of 
decorations pertaining to combat, nor does he claim to have 
had any such exposure.  His only claimed stressors involve 
the helicopter incidents.  His service personnel records 
confirm that he was assigned to a helicopter anti-submarine 
squadron, but contain no mention of the claimed incidents.  

The RO has made appropriate attempts to verify the claimed 
stressors, but the information obtained has indicated that 
the claimed events did not occur.  The RO wrote to the Naval 
Historical Center's Ships Deck Logs Section and requested 
deck logs for the period from May 16, 1957, to May 30, 1957.  
In June 2006, the Naval Historical Center responded, stating 
that they did not have an accident report from the helicopter 
incident described by the veteran, and referred the RO to the 
U.S. Army and Joint Service Records Research Center for deck 
log requests.  Subsequently, in August 2006, the RO obtained 
the deck logs from May 1957 from the National Archives and 
Records Administration.  The Board notes that the deck logs 
from May 1957 contain a reference to an airplane crash 
landing on the deck of the plane, but the records do not 
contain any references to a helicopter falling into the sea 
and sinking.  The Board has noted that an entry dated May 21, 
1957, indicates that five helicopters launched that day, and 
later four helicopters were recovered.  The Board finds, 
however, that this entry does not provide support for the 
veteran's claim that his helicopter fell into the sea.  In 
this regard, the Board notes that such a major incident would 
surely be recounted in the deck log in much greater detail as 
the crash landing of an airplane had been, with references to 
the damage and name of the pilot, and assessment of whether 
the incident resulted in any injuries.  In addition, the 
Board notes that the deck log reflects that the ship was 
"steaming" in the company of several other ships.  The most 
likely reason for the number of helicopters launching from 
the ship being one greater than were later "recovered" is 
likely due to one of the helicopters landing on one of the 
other ships.  

This conclusion that there is no documentation of a 
helicopter crashing into the sea in May 1957 was further 
confirmed by subsequent verification requests.  In July 2006, 
the RO completed a request for information which requested 
information regarding an incident with a helicopter flying 
off the USS Leyte then experiencing engine failure and 
crashing into the ocean on May 21, 1957.  Subsequently, in 
June 2007, the U.S. Army and Joint Services Records Research 
Center stated that "We have reviewed the May 16-30, 1957 
deck logs for the USS LEYTE (CVS-32).  The deck logs do not 
document the helicopter crash as stated by [the veteran]."  
It was further noted that "We have also coordinated [the 
veteran's] claim with the Naval Historical Center (NHC), 
Aviation Branch, Washington Navy Yard, DC.  The NHC has no 
record of a H-34 aircraft embarked aboard the USS LEYTE 
crashing into the ocean in May 1957."  

Subsequently, the RO submitted a request for information 
regarding the claimed incident which occurred while the 
veteran was assigned to the USS ESSEX between August 15, 
1957, to October 21, 1957.  The subsequent response from the 
U.S. Army and Joint Services Records Research Center in 
September 2007 indicated that the August to October deck logs 
for the USS ESSEX had been reviewed, but did not document the 
claimed stressor.  

In summary, the evidence shows that an acquired psychiatric 
disorder was not present during service, a psychosis was not 
manifest within a year after service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.  The preponderance of the evidence 
shows that the veteran does not have a confirmed stressor in 
service which would support a diagnosis of post-traumatic 
stress disorder or would support an opinion that any other 
psychiatric disorder was caused or aggravated by service.  
The Board is of the opinion that the objective 
contemporaneous records, such as the deck logs, have greater 
probative value than the testimony presented 50 years later.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder, to include post-traumatic stress disorder, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


